Exhibit 99.1 TSX: IMG NYSE: IAG BSE: IAMGOLD NEWS RELEASE IAMGOLD REPORTS RECORD PRODUCTION, RECORD NET EARNINGS, RECORD OPERATING CASH FLOW FOR THE FOURTH QUARTER All amounts are expressed in US dollars, unless otherwise indicated. Toronto, Ontario, February 24, 2011 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) today reported its unaudited consolidated financial and operating results for the fourth quarter ended December 31, 2010. Net earnings were $144.5 million ($0.39 per share), an increase of $191.9million compared to the fourth quarter of 2009, and operating cash flow was $221.3 million ($0.59 per share(1)), representing an increase of 228% from the fourth quarter of 2009. “We had an excellent fourth quarter, with a 35% increase in gold production the key driver behind record highs in net earnings and cash flow,” said Steve Letwin, IAMGOLD’s President and CEO. “Gold production was at the top end of our latest guidance reflecting the hard work and resourcefulness of our employees.These strong financial results, however, were overshadowed by the death earlier this month of an employee of a contractor at our Rosebel mine in Suriname.We are saddened by this tragic accident and extend our deepest sympathies to his family.Safety is, and will continue to be, our top priority.” “Our plan in 2011 is to build on our strong operational competencies to maximize the growth potential of our core gold assets,” continued Mr. Letwin.“With our strong performance in 2010 and a 13% increase in gold reserves, we are on track to achieving our production target of 1.1 to 1.2million ounces of gold for the year.We continue to assess the business alternatives to unlocking the value of our niobium asset, and together with our focus on organic growth, are powerful drivers of future performance and improved shareholder returns.” FOURTH QUARTER 2010 HIGHLIGHTS · Net earnings of $144.5million ($0.39 per share) increased by $191.9million, compared to a net loss of $47.4million (loss of $0.13 per share) in the fourth quarter of 2009. · Adjusted net earnings(2) of $144.9million ($0.39 per share) increased by 155% from $56.8million ($0.15 per share) in the fourth quarter of 2009. · Operating cash flow of $221.3million ($0.59 per share(1)) increased by 228% from $67.5million ($0.18 per share(1)) in the fourth quarter of 2009. · Gold production increased by 35% to 315,000 attributable ounces at a cash cost(3) of $574 per ounce compared to 234,000 attributable ounces at a cash cost of $488 per ounce during the fourth quarter of 2009.At IAMGOLD operated sites,the average cash cost per ounce was $508 in the fourth quarter of 2010. · On February 9, 2011, IAMGOLD received $49million for the sale of its La Arena project. · On February 24, 2011, IAMGOLD entered into an agreement for a private placement of flow-through shares. The issuance of 1.7million shares at a price of $25.48 per share, raised gross proceeds of C$43.3million. IAMGOLD CORPORATION - FOURTH QUARTER NEWS RELEASE - DECEMBER 31, 2010 (UNAUDITED) FULL-YEAR 2010 HIGHLIGHTS Financial Results and Position · Record results for net earnings, adjusted net earnings and operating cash flow in 2010. · Net earnings of $279.8million ($0.75 per share) increased by 145% compared to $114.1million ($0.32 per share) in 2009. · Adjusted net earnings(2) of $285.7million ($0.77 per share(2)) increased by 68% from $170.0million ($0.48 per share) in 2009. · Operating cash flow of $415.1million ($1.12 per share(1)) increased by 62% compared to $257.0million ($0.73 per share) in 2009. · The Company’s financial position has improved with $761.3 million in available liquidity, reflecting an increase from the previous quarter due mainly to the impact of the Essakane mine now fully operational.Cash, cash equivalents and gold bullion (at market value) were $411.3million and the undrawn credit facility was $350.0million at December 31, 2010. · Tenth straight annual dividend and increased to $0.08 per share with $29.8million paid in January 2011. Production and Cash Costs Gold Operations · Gold production of 967,000 ounces increased by 3% from 939,000 ounces in 2009. · Weighted average cash costs(3) were $574 per ounce compared to $461 per ounce in 2009. · Annual average cash costs at IAMGOLD’s operating sites (Rosebel, Essakane, Mupane, and the Doyon division) were $525 per ounce in 2010 compared to $657 per ounce for the Company’s joint ventures and working interests (Sadiola, Yatela, Tarkwa and Damang). · Commercial production at Essakane began on July 16, 2010.Total attributable production in 2010 was 122,000 ounces at a cash cost(3) of $429 per ounce.Throughput continued to ramp up with over 22,000 tonnes per day in December 2010, and is in line with its goal of 25,000 tonnes per day while processing soft rock. Niobium Operation · Strong niobium production of 4.4million kilograms in 2010, 7% higher than production in 2009, and an operating margin(4) of $18 per kilogram compared to $20 per kilogram in 2009. Exploration · Exploration expenditures of $86.3million in 2010 included accelerating work on promising results at the Company’s joint ventures in West Africa and the Charmagne discovery in Suriname.These successes supported supplemental funding approval for both near-mine exploration and greenfields exploration in 2010 along with aggressive programs planned for 2011. Reserves · The proactive exploration program at IAMGOLD resulted in increases in reserves and resources. · Gold proven and probable reserves increased by 1.9million ounces, or 13%, to 16.4 million ounces. · Niobium proven and probable reserves increased by 34% to 243.8million kilograms of contained niobium pentoxide (Nb2O5). IAMGOLD CORPORATION - FOURTH QUARTER NEWS RELEASE - DECEMBER 31, 2010 (UNAUDITED) Development Projects · The Westwood project is on track to commence commercial production in early 2013.Shaft sinking achieved a depth of 1,063 metres at the end of 2010. · The Sadiola sulphide project feasibility study was completed and a construction decision is expected to be made in the first half of 2011. · On February 9, 2011, IAMGOLD received $49million in cash from Rio Alto Mining Limited (“Rio Alto”) for the sale of its La Arena project.In addition, as part of the option and earn-in agreement in June 2009, IAMGOLD received 8million shares of Rio Alto with an approximate market value of $18million as of February 23, 2011. REVIEW OF 2010 RESULTS Financial Results · Revenues were $1,167.2million in 2010, a 28% increase from 2009 primarily due to higher realized gold prices.The average realized gold price in 2010 for IAMGOLD’s operations and joint ventures rose 31% compared to 2009 and the number of ounces of gold sold increased by 2%. · In 2010, net earnings were $279.8million ($0.75 per share) compared to $114.1million ($0.32 per share) in 2009.Adjusted net earnings(2) of $285.7million ($0.77 per share(2)) increased by 68% compared to $170.0million ($0.48 per share) in 2009.The impact of higher sales and gold prices was partially offset by increases in mining costs and income and mining taxes. · Operating cash flow was $415.1million ($1.12 per share(1)) in 2010, an increase of 62% compared to $257.0million ($0.73 per share) in 2009.The increase is mainly due to increased sales partially offset by higher mining costs and income and mining taxes. Financial Position · The Company’s cash, cash equivalents and gold bullion (at market value) position has improved with $411.3million available at December 31, 2010 compared to $300.1million available at December 31, 2009.During 2010, cash and cash equivalents increased mainly due to record cash flow from operating activities, partially offset by capital expenditures in mining assets and exploration and development projects.The Company’s financial position reflects an increase of $167.9million compared to September 30, 2010 as Essakane ramped up towards its design capacity during the fourth quarter of 2010.As at December 31, 2010, $350.0million of unused credit remained available under the Company’s credit facility. · On February 9, 2011, IAMGOLD received $49million for the sale of its La Arena project.The proceeds add to IAMGOLD’s strong financial position. · On February 24, 2011, IAMGOLD entered into an agreement for a private placement of flow-through shares.The issuance of 1.7million shares at a price of $25.48 per share raised gross proceeds of C$43.3million. · In 2011, the Company plans to incur $460.0million in capital expenditures and approximately $51.0million in exploration expenses.With strong cash, cash equivalents and gold bullion positions, the available credit facility and expected operating cash flows, the Company has the financial capacity to fund the continuing 2011 requirements of exploration and development projects and expansion of existing operations. IAMGOLD CORPORATION - FOURTH QUARTER NEWS RELEASE - DECEMBER 31, 2010 (UNAUDITED) Production and Cash Costs Gold production and cash costs In 2010, IAMGOLD’s attributable gold production increased by 28,000 ounces, or 3%, compared to 2009.The increase in production was a result of: · Ramp-up of production at Essakane after achieving commercial production on July 16, 2010, and · Higher throughput at Tarkwa, Rosebel and Mupane, Partially offset by: · Closure of the Doyon mine in December 2009 and mining the Mouska mine at a reduced rate in 2010, and · Lower grades at Sadiola and Yatela. The 2010 annual average cash cost(3) of $574 per ounce has increased $113 per ounce from $461 per ounce in 2009 mainly due to lower grades, higher energy costs, and higher royalties of $13 per ounce. Average annual cash costs at IAMGOLD operated sites (Rosebel, Essakane, Mupane and the Doyon division) were $525 per ounce(3) during 2010, an increase of 16% compared to $453 per ounce during 2009.The weighted average cash cost for IAMGOLD’s two main operations (Rosebel and Essakane) was $471 per ounce which highlights the strong performance in 2010.Cash costs for the Company’s joint ventures and working interests (Sadiola, Yatela, Tarkwa and Damang) were $657 per ounce during 2010, an increase of 39% compared to $473 per ounce during 2009. As gold prices rise, lower grades of ore become economical to mine.By choosing to mine these lower grade deposits of the ore body and managing the cut-off grade, the Company can mine previously uneconomical portions of its resource base, increase the yield from the ore bodies and extend the life of the mines.Notwithstanding increased costs, this yields positive cash flow for the Company.IAMGOLD's continuous improvement programs and cost control efforts focus on aggressively managing unit operating costs (such as cost per tonne mined and cost per tonne milled) and increasing productivity at the operating sites.Increases in the gold price and increased royalty rates have driven higher royalty amounts. Niobium production and operating margin Niobium production increased in 2010 compared to 2009, resulting primarily from higher throughput.The site successfully completed the paste backfill project and the mill expansion project in the second and third quarter of 2010, respectively.The operating margin per kilogram of niobium(4) decreased by $2 per kilogram during 2010 compared to 2009, the result of commissioning the paste backfill process, the strengthening in the Canadian dollar and higher prices and volumes of aluminum used in processing.Paste backfill process will enable near complete extraction of the ore body including areas with lower grades, impacting mining costs and operating margin. Development Projects In 2010, the Company’s total development project expenditures were $260.7million, mainly related to Essakane in Burkina Faso and Westwood in Northern Québec. Burkina Faso – Essakane mine – Achieved commercial production effective July 16, 2010 Construction of the Essakane mine is completed and commercial production began on July 16, 2010.Final costs for the construction of the project totalled $464.8million which was on plan. Canada – Westwood project – On schedule for early 2013 Completion of the Westwood project is on schedule with commercial production planned for early 2013.Project expenditures in 2010 totaled $94.9million, with significant infrastructure preparation and construction.Shaft sinking has reached 1,063 metres compared to 1,220 metres expected during the year mainly due to the excavation of a loading station at a higher level than originally planned.More excavation has also been completed on level 60-0 and 84-0.The significant exploration and resource delineation programs resulted in over 74,000metres of drilling in 2010. IAMGOLD CORPORATION - FOURTH QUARTER NEWS RELEASE - DECEMBER 31, 2010 (UNAUDITED) In 2011, significant progress will continue, including the following projected activities:completing the construction of the surface waste silo to allow ore development to begin by the end of 2011, achieving the current shaft sinking plan (1,560 metres by end of 2011), and carrying out an 82,000-metre infill and extensions drilling program for resource development. South America – Ecuador – Quimsacocha project The Company has obtained the requisite permits to allow the use of reservoir water for exploration and feasibility work.Regular contact and dialogue is maintained with senior government officials in order to obtain clarity on fiscal and other matters.A model mining contract, which is expected to clarify some of these issues, is being developed by the Ecuadorian government. Exploration IAMGOLD’s exploration efforts remain focused in West Africa, select countries of South America, and the province of Québec in Canada.With a strategic mandate for organic growth, the Company has numerous projects underway and continues to pursue additional advanced exploration joint ventures and acquisition opportunities that will strengthen the foundation for future growth. In 2010, IAMGOLD incurred $86.3million on exploration projects, a 35% increase from $63.8million in 2009.The 2010 expenditures included: · Near-mine exploration and resource development expenditures of $48.7million, including a resource expansion and delineation drilling program of more than 94,000 metres at Rosebel in Suriname for $14.7million, a drill delineation program of more than 40,000 metres at Essakane in Burkina Faso for $13.4million, and an $8.7million exploration and resource delineation drilling program of more than 74,000 metres at the Westwood development project in the province of Québec; and · Greenfield exploration of $37.6million conducted at 16 projects, including two advanced exploration sites, in 10countries in Africa and the Americas as part of IAMGOLD’s long-term commitment to reserves replenishment and organic growth. Reserves In 2010, the proactive exploration program at IAMGOLD resulted in a total proven and probable mineral reserves increase of 1.9million ounces to 16.4 million ounces of gold, a 13% increase over the previous year. Total proven and probable mineral reserves of niobium increased by 34% to 243.8million kilograms of contained Nb2O5. Commitment to Zero Harm Continues In 2010, IAMGOLD was awarded the Corporate Social Responsibility award at the Corporate and Community Social Responsibility Conference for its Zero Harm vision of maintaining the highest standards in human health, minimizing the impact on the environment, and working co-operatively with host communities. The frequency of all types of serious injuries across IAMGOLD during 2010 increased marginally to 0.58 compared to 0.54 in 2009. The Company is committed to connecting its Zero Harm vision to performance, and regrets the tragic deaths of an employee at the Niobec mine in the province of Québec in 2010 and, more recently, an employee of a contractor at the Company’s Rosebel mine in Suriname. The importance of continually striving for Zero harm is a core value for IAMGOLD.The Company strives to eliminate all injuries and tragedies through programs that reinforce the importance of constant vigilance in the workplace and the adoption of safe work practices.Recently, IAMGOLD joined the Mining Safety Roundtable, an industry forum for the industry’s most safety-focused leaders. IAMGOLD CORPORATION - FOURTH QUARTER NEWS RELEASE - DECEMBER 31, 2010 (UNAUDITED) Outlook for Growth As previously disclosed on January 17, 2011, the following is IAMGOLD’s guidance for production for years 2011 through 2013. Actual Forecast Forecast Forecast Attributable gold production (000 oz) Mines owned and operated by IAMGOLD Rosebel 360 – 380 390 – 410 360 – 380 Essakane 370 – 390 310 – 330 380 – 400 Mouska(a) 33 25 – 30 – 30 – 35 Westwood – – – 130 – 150 Mupane 57 55 – 60 40 – 45 15 – 25 810 – 860 740 – 785 915 – 990 Other – Joint ventures and working interests in Africa 290 – 340 (b) (b) Total attributable gold production 1,100 – 1,200 (b) (b) Cash cost ($/oz of gold)(3) 565 – 595 (b) (b) Average realized gold price ($/oz) Average foreign exchange rate (C$/US$) Average foreign exchange rate (US$/€) Niobium production Niobec (100%) (millions of kg) 4.5 – 5.0 4.5 – 5.0 4.5 – 5.0 Operating margin ($/kg Nb) (4) 18 15 – 17 16 – 18 16 – 18 (a) In 2012, the mill will be shut down and refurbished in preparation for processing ore from Westwood.All ore mined at Mouska in 2012 will be processed in 2013. (b) Updated forecasts for 2012 and 2013 are not yet available. The current financial market volatility may affect future cash costs either positively or negatively through changes in gold price, oil price, overall operating costs and currency rates.Changes in these assumptions may have a material impact on cash cost, results of operations and overall financial position of the Company.Actual results may vary significantly from guidance. The following table provides estimated sensitivities around certain inputs that can affect the Company’s operating results, based on the Company’s guidance for 2011. Change of Impact on the Annualized 2011 Cash cost by $/oz Gold price $50/oz $
